  Case 21-03589        Doc 15      Filed 06/11/21 Entered 06/11/21 12:05:07           Desc Main
                                     Document     Page 1 of 6



                       THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                         )       Chapter 7
                                               )
Lee C. Keebler,                                )       Case No.: 21-03589
                                               )
                        Debtors.               )
                                               )       Hon. Timothy A. Barnes

                                      NOTICE OF MOTION


         PLEASE TAKE NOTICE that on June 28, 2021 at 1:00 p.m., or as soon thereafter as

counsel may be heard, I shall appear before the Honorable Timothy A. Barnes, and shall then

present the attached Trustee’s Objection to Debtor’s Exemption, a copy of which is attached

hereto and hereby served upon you.

         This motion will be presented and heard electronically using Zoom for Government. No

personal appearance in court is necessary or permitted. To appear and be heard on the motion, you

must do the following: To appear by video, use this link: https://www.zoomgov.com. Then enter

the meeting ID. To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-

828- 7666. Then enter the meeting ID. Meeting ID and password. The meeting ID for this hearing

is 161 329 5276– Passcode: 433658. The meeting ID and further information can also be found on

Judge Barnes’s web page on the court’s web site.

         If you object to this motion and want it called on the presentment date above, you must file

a Notice of Objection no later than two (2) business days before that date. If a Notice of Objection

is timely filed, the motion will be called on the presentment date. If no Notice of Objection is

timely filed, the court may grant the motion in advance without a hearing.
Case 21-03589      Doc 15   Filed 06/11/21 Entered 06/11/21 12:05:07         Desc Main
                              Document     Page 2 of 6



Dated: June 11, 2021                        Respectfully submitted,

                                            MICHAEL DESMOND, not individually but
                                            as Chapter 7 Trustee of the bankruptcy estate
                                            of Lee C. Keebler

                                            By:    /s/ Justin M. Herzog
                                                   One of his Attorneys

Michael K. Desmond (#6208809)
Justin M. Herzog (#6324047)
FIGLIULO & SILVERMAN, P.C.
10 S. LaSalle Street, Suite 3600
Chicago, Illinois 60603
Tel: (312) 251-4600
Fax: (312) 251-4610




                                        2
  Case 21-03589       Doc 15      Filed 06/11/21 Entered 06/11/21 12:05:07             Desc Main
                                    Document     Page 3 of 6



                                 CERTIFICATE OF SERVICE

       I, Justin M. Herzog, an attorney, hereby certify that on June 11, 2021 a true and correct

copy of the foregoing Trustee’s Objection to Debtor’s Exemption was filed electronically.

Notice of the filing will be sent to all parties who are currently on the Court’s Electronic Mail

Notice List by operation of the Court’s Electronic Filing System. In addition, copies will be served

upon the parties on the attached service list via first-class United States mail, postage prepaid.

                                                      /s/ Justin M. Herzog


Mailing Information for Case 21-03589

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

   •   Michael K Desmond mkd.trustee@fslegal.com, IL23@ecfcbis.com
   •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
   •   David P. Lloyd courtdocs@davidlloydlaw.com

Manual Notice List

 Lee C. Keebler
 7800 McVicker Ave.
 Burbank, IL 60459
 (Debtors)




                                                  3
  Case 21-03589        Doc 15     Filed 06/11/21 Entered 06/11/21 12:05:07          Desc Main
                                    Document     Page 4 of 6



                      THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                        )      Chapter 7
                                              )
Lee C. Keebler,                               )      Case No.: 21-03589
                                              )
                       Debtors.               )
                                              )      Hon. Timothy A. Barnes
                  TRUSTEE’S OBJECTION TO DEBTOR’S EXEMPTION

         Michael K. Desmond, not individually but solely in his capacity as Chapter 7 Trustee of

the bankruptcy estate of Lee C. Keebler (“Trustee”), files this objection pursuant to 11 U.S.C.

§522(l) and Federal Rule of Bankruptcy Procedure 4003(b), to the exemption claimed by the

debtor Lee C. Keebler (“Debtor”). In support thereof, the Trustee states as follows:

                                        JURISDICTION
         1.     The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§157 and

1334.

         2.     Venue is proper in this district pursuant to 28 U.S.C. §§1408 and 1409.

         3.     Consideration of the motion is a core proceeding pursuant to 28 U.S.C. §157

(b)(2)(A) and (O).

                                    BACKGROUND FACTS

         4.     On March 19, 2021 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 7 of Title 11 of the United States Code (the “Bankruptcy Code”) in the U.S.

Bankruptcy Court for the Northern District of Illinois, Eastern Division (the “Bankruptcy Court”),

thereby commencing the above-entitled case and creating the Debtor’s estate (the “Estate”).

         5.     Michael K. Desmond was appointed Chapter 7 trustee (“Trustee”) of the Estate on

the Petition Date.
  Case 21-03589        Doc 15        Filed 06/11/21 Entered 06/11/21 12:05:07           Desc Main
                                       Document     Page 5 of 6



       6.      The initial meeting of creditors pursuant to Section 341 of the Bankruptcy code was

originally set for April 14, 2021.

                                          THE PROPERTY

       7.      The Debtors’ bankruptcy schedules listed an exemption in property located at 7800

McVicker Avenue, Burbank, IL 60459 (the “Property”) pursuant to 735 Ill. Comp. Stat. Ann. 5/12-

112. Schedule A/B attached hereto as Exhibit A.

       8.      At the initial meeting the Debtor testified that his own interest in the Property was

transferred within one year to tenancy by the entirety, and the Debtor’s schedules listed the value

of the Property as $85,000.00. The Trustee continued the meeting of creditors’ and concluded the

meeting on May 12, 2021.

                              BASIS FOR RELIEF REQUESTED

       9.      735 Ill. Comp. Stat. Ann. 5/12-112 allows for a complete exemption in property

held by tenancy by the entirety. However, “if the property was transferred into tenancy by the

entirety with the sole intent to avoid the payment of debts existing at the time of the transfer beyond

the transferor’s ability to pay those debts as they become due,” such transfer can be avoided.

       10.     The Property was transferred by the Debtor to tenancy by the entirety within one

year of the Petition Date.

       11.     On information and belief, the Trustee believes that the Debtor was unable to pay

his debts at the time of transfer of the Property and thus the exemption claimed by the Debtor is

invalid.

       12.     The Trustee believes the Property may have substantial equity and any proceeds

therefrom are property of the Estate pursuant to Section 541(a) of the Bankruptcy Code to be

administered by the Trustee for the benefit of creditors of the Estate.

                                                  2
  Case 21-03589        Doc 15     Filed 06/11/21 Entered 06/11/21 12:05:07               Desc Main
                                    Document     Page 6 of 6



       13.      After investigation, the Trustee believes that the value of the Property was

inconsistent with its’ current market value and that there is likely significant equity in the property.

The Trustee also believes that the intent behind the transfer was to avoid collection efforts by the

Debtor’s creditors. Wood v. Meredith (In re Meredith), Bankr. LEXIS 2234 (Bankr. C.D. Ill. May

18, 2012).

       14.      Based on the above, the exemption claimed by the Debtor is invalid under Illinois

law as the Property was transferred with the sole intent of avoidance of collection efforts by

Debtor’s creditors.

       WHEREFORE, Michael K. Desmond, not individually but solely in his capacity as Chapter

7 Trustee of the bankruptcy estate of Lee C. Keebler, respectfully requests the entry of an order

denying the exemption claimed by the Debtor and granting such other relief as this Court deems

just and proper.


Dated: June 11, 2021

                                                Respectfully Submitted,

                                                MICHAEL K. DESMOND, not individually but
                                                solely in his capacity as Chapter 7 Trustee of the
                                                bankruptcy estate of Lee C. Keebler,

                                                By:     /s/ Justin M. Herzog
                                                        One of His Attorneys


Michael K. Desmond (IL 6208809)
Justin M. Herzog (IL 6324047)
FIGLIULO & SILVERMAN, P.C.
10 S. LaSalle Street, Suite 3600
Chicago, Illinois 60603
(312) 251-4600




                                                   3
